122 F.3d 1073
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Charles J. STALLWORTH, Plaintiff-Appellant,v.Marvin T. RUNYON, Jr., Postmaster General of the UnitedStates, Defendant-Appellee.
No. 96-16124.
United States Court of Appeals, Ninth Circuit.
Submitted August 25, 1997**Aug. 27, 1997.

Appeal from the United States District Court for the Northern District of California, D.C. No. CV-93-03462-SI;  Susan Illston, District Judge, Presiding.
Before:  SCHROEDER, FERNANDEZ, and RYMER, Circuit Judges.


1
MEMORANDUM*


2
Charles J. Stallworth appeals pro se the district court's summary judgment in favor of the Postmaster General in Stallworth's action alleging that the Postmaster General discriminated against him on the basis of handicap and race in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e.  We have jurisdiction under 28 U.S.C. § 1291, and we affirm.


3
We review de novo a district court's grant of summary judgment.  See Bagdadi v. Nazar, 84 F.3d 1194, 1197 (9th Cir.1996).


4
We agree with the district court that Stallworth failed to submit any evidence in opposition to summary judgment to create a genuine issue of material fact as to whether the Postmaster General discriminated against him on the basis of race or handicap.  See Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986).  Accordingly, the district court did not err by granting summary judgment for the Postmaster General.  See Bagdadi, 84 F.3d at 1197.


5
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3